Citation Nr: 1709520	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by: 	The American Legion		


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1987.  He was the recipient of the Combat Infantryman Badge.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

In January 2017, the appellant requested that her appeal be advanced on the docket due to her age.  Her request is hereby granted by the undersigned Veterans Law Judge.  38 C.F.R. § 20.900 (c) (2016).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A September 2003 rating decision denied reopening of a claim of entitlement to service connection for the cause of the Veteran's death; the appellant did not appeal that decision and no new and material evidence was received within one year of the denial.

 2. The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

As the Board's decision herein to reopen the claim of entitlement to service connection for the cause of the Veteran's death is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.

II. Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

III. Analysis

The appellant is seeking to reopen a previously denied claim seeking service connection for the cause of the Veteran's death.  The claim was initially denied in a December 1999 rating decision and reconsidered in a March 2002 rating decision.  The appellant did not appeal these decisions, and in June 2003 filed an application to reopen the claim.  This claim was denied in September 2003 on the basis that no new and material evidence had been received.  The appellant again did not appeal the denial and no new and material evidence was received within one year of the decision, and the decision became final. 

The claim was originally denied on the basis that the causes of death as listed on the death certificate were not present in service, within one year of service discharge, or otherwise shown to be related to the Veteran's military service, to include his exposure to herbicides.  Since that time, VA has received additional evidence in the form of arguments by the appellant with regard to the effect of the Veteran's service-connected diabetes mellitus on his death and a copy of a National Organization for Rare Disorders internet article on aspergillosis that suggests a possible relationship between the Veteran's diabetes mellitus and the aspergillosis pneumonia that was a cause of his death.  See https://rarediseases.org/rare-diseases/aspergillosis/ (last checked March 1, 2017).  This evidence was not of record in September 2003 and relates to the previously unestablished fact of a relationship between the Veteran's death and his service or service-connected disability.  Therefore, this evidence is new and material.  Accordingly, reopening of the claim of entitlement to service connection for the cause of the Veteran's death is in order.


ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

As discussed above, the appellant has submitted evidence showing that diabetes mellitus may play a role in the development of aspergillus pneumonia, which was one of the factors that led to the Veteran's death.  A VA opinion was received in March 2014 that assessed whether service-connected disability was a contributing factor in the Veteran's death, but the opinion did not consider whether the diabetes mellitus played a role in the development of the aspergillosis pneumonia.  Consequently, the Board determines that a remand is necessary so that another VA opinion may be obtained.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim.

 2.  Then, another VA opinion from a VA endocrinologist should be obtained with regard to the etiology of the Veteran's death.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the record, the examiner should state a medical opinion with respect to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's diabetes mellitus caused or contributed to the development of the aspergillosis pneumonia noted on the death certificate or otherwise contributed to the Veteran's death.
 
The rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other development determined to be warranted.
 
4.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued to the appellant and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


